UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11316 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of Registrant as specified in its charter) Maryland 38-3041398 (State of incorporation) (IRS Employer Identification No.) 200 International Circle, Suite 3500, Hunt Valley, MD 21030 (Address of principal executive offices) (410) 427-1700 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one:) Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of July 30, 2010. Common Stock, $.10 par value94,773,956 (Class)(Number of shares) OMEGA HEALTHCARE INVESTORS, INC. FORM 10-Q June 30, 2010 TABLE OF CONTENTS Page No. PART I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets June 30, 2010 (unaudited) and December 31, 2009 2 Consolidated Statements of Income (unaudited) Three and six months ended June 30, 2010 and 2009 3 Consolidated Statements of Stockholders’ Equity Six months ended June 30, 2010 (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements June 30, 2010 (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 40 PART I – FINANCIAL INFORMATION Item 1 - Financial Statements OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) June 30, 2010 December 31, 2009 (Unaudited) ASSETS Realestate properties Land and buildings $ $ Less accumulated depreciation ) ) Real estate properties – net Mortgage notes receivable – net Other investments – net Assets held for sale – net Total investments Cash and cash equivalents Restricted cash Accounts receivable – net Other assets Operating assets for owned and operated properties Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ $ Secured borrowings Unsecured borrowings – net Accrued expenses and other liabilities Operating liabilities for owned and operated properties Total liabilities Stockholders’ equity: Preferred stock issued and outstanding – 4,340 shares Series D with an aggregate liquidation preference of $108,488 Common stock $.10 par value authorized – 200,000 shares issued and outstanding – 94,490 shares as of June 30, 2010 and 88,266 as of December 31, 2009 9,449 8,827 Common stock – additional paid-in-capital Cumulative net earnings Cumulative dividends paid ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. -2- Table of Contents OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF INCOME Unaudited (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Revenue Rental income $ Mortgage interest income Other investment income – net Miscellaneous 20 Nursing home revenues of owned and operated assets Total operating revenues Expenses Depreciation and amortization General and administrative Acquisition costs - - Impairment loss on real estate properties - 70 Nursing home expenses of owned and operated assets Total operating expenses Income before other income and expense Other income (expense): Interest income 62 6 77 17 Interest expense ) Interest – amortization of deferred financing and refinancing costs ) Litigation settlements - - - Total other expense ) Income before loss on assets sold Loss on assets sold – net - ) - ) Net income Preferred stock dividends ) Net income available to common $ Income per common share available to common shareholders: Basic: Net income $ Diluted: Net income $ Dividends declared and paid per common share $ Weighted-average shares outstanding, basic Weighted-average shares outstanding, diluted Components of other comprehensive income: Net income $ Unrealized loss on other investments ) - - - Total comprehensive income $ See notes to consolidated financial statements. -3- Table of Contents OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Unaudited (in thousands, except per share amounts) Preferred Stock Common Stock Par Value Additional Paid-in Capital Cumulative Net Earnings Cumulative Dividends Accumulated Other Comprehensive Income Total Balance at December 31, 2009 (88,266 common shares) $ ) $ — $ Issuance of common stock: Grant of restricted stock (13 shares at $20.00 per share) — 1 (1
